--------------------------------------------------------------------------------

SIDE LETTER AGREEMENT

          This Side Letter Agreement (“Agreement”) is entered into as of this
31st day of October 2008 by and among Fox Petroleum, Inc. a Nevada corporation,
with headquarters located at 64 Knightsbridge, London, SW1X7JF (the “Company”),
and Trafalgar Capital Specialized Investment Fund, Luxembourg (“Trafalgar”).

          WHEREAS, the Company and Trafalgar have executed a Securities Purchase
Agreement and an amendment thereto through which the Buyer has purchased secured
debentures (the “Secured Debentures”), from the Company in an aggregate
principal amount of three million five hundred thousand dollars ($3,500,000).

          NOW, THEREFORE, in consideration of the foregoing and in consideration
of the mutual promises set forth herein, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

          If the Company successfully completes an equity financing for a gross
amount of a minimum of five million dollars ($5,000,000), the Company will fully
redeem all Secured Debentures within one business day of the Company’s receipt
of the funds from such financing

          This Agreement shall be governed by and construed and enforced in
accordance with and governed by the laws of the State of Florida (without giving
effect to any conflicts or choice of law provisions thereof that would cause the
application of the domestic substantive laws of any other jurisdiction). Each of
the parties consents to the jurisdiction of the U.S. District Court sitting in
the Southern District of the State of Florida or the state courts of the State
of Florida sitting in Broward County, Florida in connection with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens to
the bringing of any such proceeding in such jurisdictions.

          This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Amendment.

          IN WITNESS WHEREOF, the parties have executed this Amendment to
Securities Purchase Agreement as of the Date first set forth above.

 

Fox Petroleum, Inc.
Trafalgar Capital Specialized
Investment Fund, Luxembourg


By: /s/ Richard Joseph Moore
Name: Mr. Richard Joseph Moore
Title: CEO and Director By: Trafalgar Capital Sarl
Its: General Partner

By: /s/ Andrew Garai
Name: Mr. Andrew Garai
Title: Chairman of the Board


--------------------------------------------------------------------------------